2018 UT App 195



               THE UTAH COURT OF APPEALS

                        JULIE ANN DOLE,
                           Appellee,
                               v.
                   CHRISTOPHER PATTON DOLE,
                           Appellant.

                             Opinion
                         No. 20160702-CA
                      Filed October 12, 2018

           Third District Court, Salt Lake Department
              The Honorable Richard D. McKelvie
                          No. 124905567

               Jay L. Kessler, Attorney for Appellant
           Michelle L. Christensen and Dillon P. Olson,
                     Attorneys for Appellee

   JUDGE JILL M. POHLMAN authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and RYAN M. HARRIS
                        concurred.

POHLMAN, Judge:

¶1     Christopher Patton Dole and Julie Ann Dole divorced
through a bifurcated decree and reserved several disputed issues
for trial, including property division and child support.
Following trial, the district court orally ruled on the outstanding
issues, and entered its written findings and conclusions with the
final decree. Christopher appeals the court’s rulings with respect
to income imputation, tax exemptions, and personal and real
property divisions. 1 He also appeals the court’s denial of his


1. Because the parties share a surname, we refer to them here by
their first names, with no disrespect intended by the apparent
                                                   (continued…)
                            Dole v. Dole


post-trial motion seeking rulings on issues he claims were left
unresolved. We affirm in part and dismiss the remainder of the
appeal for lack of jurisdiction.


                            ANALYSIS

                   I. Findings and Conclusions

¶2     Christopher first argues that the district court erred in a
variety of ways in rendering its final findings and conclusions of
law. In particular, he challenges the court’s decisions to
(A) impute income to him, (B) award Julie the annual tax
exemptions for their two children until they reach the age of
majority, and (C) divide the personal and real property as it did.

¶3     We review challenges to factual findings for clear error,
reversing only if the findings “are in conflict with the clear
weight of the evidence, or if this court has a definite and firm
conviction that a mistake has been made.” Kidd v. Kidd, 2014 UT
App 26, ¶ 13, 321 P.3d 200 (quotation simplified). We review the
court’s interpretation of relevant statutes for correctness. Dahl v.
Dahl, 2015 UT 79, ¶ 155. Finally, to the extent Christopher
challenges the adequacy of the court’s findings and whether they
support its ultimate conclusions, we review that issue for
correctness. Shuman v. Shuman, 2017 UT App 192, ¶ 2, 406 P.3d
258. The court must support its decisions “with adequate
findings and conclusions,” which include enough detail and
subsidiary facts “to disclose the steps by which the ultimate
conclusion on each factual issue was reached.” Kidd, 2014 UT
App 26, ¶ 13 (quotations simplified); see also Fish v. Fish, 2016 UT
App 125, ¶ 22, 379 P.3d 882 (“Findings are adequate when they
contain sufficient detail to permit appellate review to ensure that


(…continued)
informality. See, e.g., Smith v. Smith, 2017 UT App 40, ¶ 2 n.1, 392
P.3d 985.




20160702-CA                     2                2018 UT App 195
                            Dole v. Dole


the district court’s discretionary determination was rationally
based.”). In this regard, “unstated findings can be implied if it is
reasonable to assume that the trial court actually considered the
controverted evidence and necessarily made a finding to resolve
the controversy, but simply failed to record the factual
determination it made.” Fish, 2016 UT App 125, ¶ 22 (quotation
simplified).

¶4      We address each of Christopher’s contentions below and
affirm.

A.     Income Imputation

¶5     Christopher argues that the district court erred in
imputing $55,000 annual income to him for purposes of
calculating child support. In particular, he contends that the
court failed to perform the income imputation test outlined in
Utah Code section 78B-12-203(7)(b). Christopher claims that the
court’s findings do not reflect consideration of his historical
income or his employment capacity and earning potential, and
that the court’s decision is therefore insufficiently supported.2
He also contends that the court improperly disregarded
evidence of his disabilities. We disagree.

¶6     “Because trial courts have broad discretion to award child
support, we will not disturb such decisions absent an abuse of
discretion.” Reller v. Argenziano, 2015 UT App 241, ¶ 15, 360 P.3d
768 (quotation simplified). “That means that as long as the court
exercised its discretion within the bounds and under the
standards we have set and has supported its decision with


2. Christopher also claims that the court failed to determine
whether he was voluntarily unemployed or underemployed,
which he asserts it was required to do. However, this court has
already rejected the legal assertion on which his argument
depends. See, e.g., Reller v. Argenziano, 2015 UT App 241, ¶¶ 32–
33, 360 P.3d 768. That rejection stands.




20160702-CA                     3                2018 UT App 195
                            Dole v. Dole


adequate findings and conclusions, we will not substitute our
judgment for the trial court’s.” Id. (quotation simplified).

¶7     At the time of trial, section 78B-12-203(7)(b) provided,

       If income is imputed to a parent, the income
       shall be based upon employment potential and
       probable earnings as derived from employment
       opportunities,     work      history,    occupation
       qualifications, and prevailing earnings for persons
       of similar backgrounds in the community, or the
       median earning for persons in the same occupation
       in the same geographical area as found in the
       statistics maintained by the Bureau of Labor
       Statistics.

Utah Code Ann. § 78B-12-203(7)(b) (LexisNexis 2012). For
purposes of calculating child support, the district court imputed
$55,000 of annual income to Christopher. It arrived at this figure
by relying on a vocational expert’s opinion and the domestic
relations commissioner’s findings regarding income. In doing so,
the court stated that “[t]he actual income of [Christopher] is
impossible to determine” due to Christopher’s “dishonesty to
this Court, to his unaccountable income, [and to] his failure and
refusal to obtain traditional employment.” Indeed, the court
noted that “much of the income that [Christopher] derives
through his purchase and sale of [equipment] is unaccountable.”

¶8     Contrary to Christopher’s assertions, the court clearly
stated in its oral and written findings that it based its imputation
in part on the vocational expert’s opinion, which addressed the
section 78B-12-203(7)(b) factors. This is sufficient to support the
court’s imputation decision. See Vanderzon v. Vanderzon, 2017 UT
App 150, ¶¶ 65–71, 402 P.3d 219 (explaining that we may affirm
a district court’s imputation determination if “we can infer the
necessary findings from the vocational expert’s report and
testimony,” and affirming the court’s imputation finding where



20160702-CA                     4                2018 UT App 195
                           Dole v. Dole


“the expert’s report addresse[d] all of the factors required by
section 78B-12-203(7)(b)”). The vocational expert’s trial
testimony and report included information regarding
Christopher’s nearly twenty-year work history, his employment
capacity, and his earning potential in light of his education and
experience. Thus, the expert’s report and testimony make clear
that the district court considered the relevant statutory factors.
See id.

¶9     Christopher also faults the court for disregarding his
disabilities in rendering its imputation decision. But a court is
not required to “render a global accounting of all evidence
presented or to discuss all aspects of a case that might support a
contrary ruling.” Shuman v. Shuman, 2017 UT App 192, ¶ 6, 406
P.3d 258. Even if a court “fails to make findings” about what an
appellant considers to be “a material issue, we assume the court
found them in accord with its decision, and we affirm the
decision if from the evidence it would be reasonable to find facts
to support it.” See Widdison v. Widdison, 2014 UT App 233, ¶ 6,
336 P.3d 1106 (quotation simplified).

¶10 Here, to the extent that information about Christopher’s
disabilities was relevant to the court’s imputation analysis, see
generally Utah Code Ann. § 78B-12-203(7)(d) (providing that
income may not be imputed if “a parent is physically or
mentally unable to earn minimum wage” and that condition “is
not of a temporary nature”), that evidence was presented during
trial and specifically discussed during the vocational expert’s
testimony, see Vanderzon, 2017 UT App 150, ¶¶ 65–71. And other
than flatly asserting that the court disregarded that evidence,
Christopher provides no legal or factual basis from which we
may presume that the court did not consider the evidence about
his disabilities in imputing income to him. See Utah R. App. P.
24(a)(8) (setting out the appellant’s briefing requirements, which
includes providing “reasoned analysis supported by citations to
legal authority and the record” to explain why the appellant
“should prevail on appeal”). See generally Gerwe v. Gerwe, 2018
UT App 75, ¶ 13, 424 P.3d 1113 (“A reviewing court will not



20160702-CA                     5              2018 UT App 195
                          Dole v. Dole


presume from a silent record that the court applied an incorrect
legal standard but must presume the regularity and validity of
the district court’s proceedings, and that it applied the correct
legal standard, in the absence of evidence to the contrary.”
(quotation simplified)); Widdison, 2014 UT App 233, ¶ 6. Because
Christopher has not provided a basis from which we could
conclude that the court failed to consider his disabilities, we
presume that the court properly considered Christopher’s
disabilities in imputing income to him.

¶11 Accordingly, Christopher has failed to demonstrate error
in the court’s imputation decision.

B.    Tax Exemptions

¶12 Christopher next argues that the court erred in awarding
Julie the annual tax exemptions for both of their children
through the age of majority. We generally review a district
court’s decision to award tax exemptions for abuse of discretion.
See Hill v. Hill, 869 P.2d 963, 967 (Utah Ct. App. 1994).

¶13 Tax exemption awards are governed by Utah Code
section 78B-12-217, which provides:

      (1) No presumption exists as to which parent
      should be awarded the right to claim a child or
      children as exemptions for federal and state
      income tax purposes. Unless the parties otherwise
      stipulate in writing, the court . . . shall award in
      any final order the exemption on a case-by-case
      basis.

      (2) In awarding the exemption, the court . . . shall
      consider: (a) as the primary factor, the relative
      contribution of each parent to the cost of raising
      the child; and (b) among other factors, the relative
      tax benefit to each parent.




20160702-CA                    6               2018 UT App 195
                            Dole v. Dole


       (3) Notwithstanding Subsection (2), the court . . .
       may not award any exemption to the noncustodial
       parent if that parent is not current in his child
       support obligation, in which case the court . . . may
       award an exemption to the custodial parent.

       (4) An exemption may not be awarded to a parent
       unless the award will result in a tax benefit to that
       parent.

Here, the court awarded Julie the annual tax exemptions for both
children for two reasons. First, it determined that Julie bore “the
bulk of the expenses of the children.” Second, it determined that,
given that Julie earned more than twice Christopher’s income at
the time of trial, the tax advantages would work in both parties’
favor if Julie claimed the exemptions because of their respective
tax rates.

¶14 Christopher argues that the court erred because the
statute should be interpreted to mean that exemptions should be
awarded “exclusively to a party [only] when the other party
gives very little or nothing to the custodial parent in the way of
child support or other financial benefits,” which he contends are
not the circumstances in this case. On this basis, he claims that
the annual exemptions should have been split and that he was
entitled to one of the two exemptions.

¶15 Christopher’s argument requires us to construe the tax
exemption statute. The “primary objective of statutory
interpretation is to ascertain the intent of the legislature,” and
“the best evidence of the legislature’s intent is the plain language
of the statute itself.” See Bagley v. Bagley, 2016 UT 48, ¶ 10, 387
P.3d 1000 (quotations simplified). We therefore “look first to the
plain language of the statute,” presuming that “the legislature
used each word advisedly,” and “when we can ascertain the
intent of the legislature from the statutory terms alone, no other
interpretive tools are needed, and our task of statutory
construction is typically at an end.” Id. (quotations simplified).


20160702-CA                     7                2018 UT App 195
                            Dole v. Dole


¶16 The plain language of section 78B-12-217 does not
support Christopher’s proposed interpretation or application.
Rather than dictate circumstances through which a
parent may gain entitlement to an exemption, section 78B-12-217
instructs that “[n]o presumption” governs the award of
tax exemptions and that, instead, they must be awarded “on a
case-by-case basis.” Utah Code Ann. § 78B-12-217(1) (LexisNexis
2012). In this regard, courts are instructed to consider
relevant factors, including two in particular: “as the
primary factor, the relative contribution of each parent to
the cost of raising the child”; and, next, “the relative tax benefit
to each parent.” Id. § 78B-12-217(2). But the statute does
not instruct the court to treat the factors as vesting
requirements toward a parent’s entitlement to an exemption—
that, for example, a parent becomes entitled to an exemption if
he or she pays child support and may enjoy some tax
benefit. Indeed, while the statute provides that a
noncustodial parent may not be awarded an exemption if he
or she is not current as to any child support obligation or
will not enjoy a tax benefit, see id. § 78B-12-217(3)–(4), the
statute does not provide for the inverse—that when a
noncustodial parent is current on his or her child
support obligation or may enjoy a tax benefit, he or she is
always entitled to an award of a tax exemption. Thus, the
plain language of the statute leaves the awarding of
exemptions squarely in the sound discretion of the district
court and its assessment of the unique circumstances of each
case.

¶17 In this case, the district court appropriately followed the
statute in rendering its decision. As required, it specifically
considered each party’s relative contributions to the cost
of raising their children and the relative tax benefits to
each. Because it determined that Julie bears “the bulk of the
expenses of the children” and that the tax advantages to
both parents are more favorable if Julie claimed both children
on her taxes, it awarded both exemptions to Julie. We can




20160702-CA                     8                2018 UT App 195
                           Dole v. Dole


discern no abuse of discretion in its decision, under these
circumstances, to award them both to Julie.

¶18 Still, Christopher disagrees with the court’s assessment of
the evidence. He asserts that the court failed to consider the
monetary support he provides to raise the children and that he
would receive a “very good tax benefit if allowed to take an
exemption.” He argues that both his financial contributions and
the tax benefit he could receive “should have been sufficient to
be awarded one of the child tax exemptions.” But Christopher
has not pointed to anything in the record suggesting that the
court failed to consider his monetary support in rendering its
decision. See generally Shuman v. Shuman, 2017 UT App 192, ¶ 6,
406 P.3d 258 (stating that a district court is “not required to
render a global accounting of all evidence presented or to
discuss all aspects of a case that might support a contrary
ruling”). And given that the court rendered specific orders in its
ruling regarding Christopher’s various financial obligations for
raising the children—such as for child support, insurance
premiums, unpaid medical costs, and counseling fees—it is
unreasonable to infer that the court then failed to consider
Christopher’s financial contributions to support the children in
rendering its tax exemption decision.

¶19 Further, although Christopher appears to challenge the
court’s evaluation of the tax benefit he might receive if awarded
an exemption, he has failed to challenge the court’s finding that
the tax advantages are more favorable to both parties if Julie
received both of the exemptions. See id. ¶ 8 (“Parties challenging
factual findings cannot persuasively carry their burden . . . by
simply listing or rehashing the evidence and arguments they
presented during trial or by merely pointing to evidence that
might have supported findings more favorable to them . . . .”
(quotation simplified)); Taft v. Taft, 2016 UT App 135, ¶ 43, 379
P.3d 890 (explaining that an appellant cannot prevail when
challenging a district court’s resolution of a factual issue by
“merely pointing to evidence that might have supported
findings more favorable to [the appellant]”). His claim that he



20160702-CA                     9              2018 UT App 195
                           Dole v. Dole


would receive a “very good” tax benefit if awarded an
exemption is therefore inapposite.

¶20 Accordingly, we affirm the district court’s decision to
award Julie the tax exemptions for both children until they reach
the age of majority.

C.    Property Division

¶21 Christopher attacks several of the court’s property
distribution decisions. “Trial courts have considerable discretion
in determining property distribution in divorce cases, and their
decisions will be upheld on appeal unless a clear and prejudicial
abuse of discretion is demonstrated.” Donnelly v. Donnelly, 2013
UT App 84, ¶ 13, 301 P.3d 6 (quotation simplified). “Showing an
abuse of discretion is a heavy burden, and we can properly find
abuse only if no reasonable person would take the view adopted
by the district court.” Gerwe v. Gerwe, 2018 UT App 75, ¶ 17, 424
P.3d 1113 (quotation simplified).

¶22 Christopher challenges the court’s decisions to (1) afford
Julie discretion to determine what funds she will use to give
Christopher his share of her retirement account; (2) allow Julie to
stay in the marital home rather than ordering all four of the
parties’ real properties sold; (3) award Julie the majority of the
marital personal property; and (4) award Julie half of certain
business inventory, which he claims amounted to his “only
means of income.” We address each challenge below.

1.    Retirement Account

¶23 Christopher argues that the court exceeded its discretion
in setting the terms of Julie’s retirement account division. The
court awarded Christopher half of Julie’s retirement account and
provided that Julie would have the “sole discretion” to decide
“whether or not that amount comes from her retirement account
or whether it comes from the other amounts awarded in this
ruling.” Christopher contends that it was an abuse of discretion



20160702-CA                    10               2018 UT App 195
                           Dole v. Dole


to permit Julie the “sole discretion” to decide from which funds
to pay Christopher his portion of her retirement account. He
claims that, because the parties “have been so acrimonious
throughout this divorce process, giving [Julie] discretion as to
how or when [Christopher] receives his portion of the retirement
is tantamount to his never receiving it.”

¶24 Christopher relies on the contentious nature of
the divorce to claim error in the court’s decision, but he
has provided no reasoned analysis to suggest that it is an
abuse of discretion to allow one of the parties in an acrimonious
divorce the discretion to determine the source of funds to
pay the other party his or her half of a retirement account.
See Roberts v. Roberts, 2014 UT App 211, ¶ 36, 335 P.3d 378
(affirming the trial court’s adjustment of the financial interests
of the parties in a divorce action where the husband offered
“little analysis” to support his argument that the court’s
adjustment was an abuse of discretion and where the
husband did not “point to any evidence in the record to support
[his] assertions” or direct the reviewing court “to any authority
that is inconsistent with the trial court’s analysis”). For
example, Christopher does not explain why the acrimonious
nature of the divorce necessarily renders his retirement
account award illusory, nor does he cite any evidence in
the record suggesting that Julie has exercised her discretion,
or intends to exercise her discretion, in a manner that will
result in him not receiving his awarded portion. 3 See id. Thus,
we conclude that Christopher has not demonstrated that
no reasonable person would afford Julie the discretion to



3. In this regard, Christopher concedes on appeal that there is
“much still to be determined between the parties as to what is
owed each party” regarding the property division, given that the
parties are still in the process of selling their several homes,
which seems to support the court’s decision to vest Julie with
this discretion.




20160702-CA                    11              2018 UT App 195
                           Dole v. Dole


determine from which funds she will pay Christopher his
share of her retirement account.

2.    The Parties’ Real Properties

¶25 Christopher argues that the district court erred
by not ordering that all of the parties’ four properties—
particularly, the marital home—be sold. He claims that “the
only real way to obtain the true value of the marital home
was to sell it” and that, because the court did not order
the parties to sell each of the four properties, he
has not received his equitable share of the properties’ true
values. 4

¶26 The district court decided that each party was entitled to
reside in one of the parties’ properties and that the other two
properties should be sold. As to the marital home, the court
determined that Julie could stay in the marital home with the
children and that Christopher would be entitled to one-half of
the equity in the home, less amounts of liens, encumbrances, and
the costs of repairs and improvements. For Christopher, Julie
was entitled to half of the equity in the property he resided in,
subject to the same deductions.

¶27 Although Christopher disagrees with the court’s decision
to allow Julie to stay in the marital home with the children,


4. Christopher also argues that the court erred in relying on
Julie’s appraisal for the marital home, which he claims
undervalued it. However, Christopher concedes that the court’s
reliance on Julie’s appraisal was apparently done in a June 2017
proceeding, nearly one year after the court entered its final
decree. Christopher filed his notice of appeal before that time,
and he has not shown where this issue was preserved or that it
falls within the scope of our jurisdiction. We therefore do not
consider whether the court’s decision to rely on Julie’s appraisal
to value the marital home was proper.




20160702-CA                    12              2018 UT App 195
                           Dole v. Dole


Christopher has not shown that “no reasonable person” would
have awarded Julie the marital home and permitted her to live in
it with the children rather than sell it. Gerwe v. Gerwe, 2018 UT
App 75, ¶ 17, 424 P.3d 1113 (quotation simplified). While the
district court perhaps could have ordered all of the properties
sold, including the marital home, Christopher has not
demonstrated that it was an abuse of the court’s discretion not to
do so under the circumstances. Indeed, the case Christopher
primarily relies on to make his argument—Baker v. Baker, 866
P.2d 540 (Utah Ct. App. 1993)—does not stand for the
proposition that a court exceeds its discretion in declining to
order the sale of the marital home. Rather, in Baker we merely
affirmed the district court’s decision that, in the totality of the
circumstances in play in that case, ordering the sale of the
marital home was equitable and within the court’s discretion. Id.
at 544. And Christopher cannot otherwise prevail on appeal
simply by arguing that he believes the court should have
exercised its discretion to reach the determination he would
have preferred. See Gerwe, 2018 UT App 75, ¶ 17; Shuman v.
Shuman, 2017 UT App 192, ¶ 8, 406 P.3d 258 (“Parties
challenging factual findings cannot persuasively carry their
burden . . . by simply listing or rehashing the evidence and
arguments they presented during trial or by merely pointing to
evidence that might have supported findings more favorable to
them . . . .” (quotation simplified)). Thus, we affirm the court’s
decision to award Julie the marital home and allow her to stay in
it rather than sell it.

3.    Personal Property

¶28 Christopher argues that the district court “erred by giving
[Julie] almost all of the marital personal property” because the
division was inequitable. 5 Christopher contends that he was


5. At trial, Christopher offered a list of the marital personal
property. While the list he offered did not include a value of the
marital personal property, he contended that, except for jewelry
                                                    (continued…)


20160702-CA                    13               2018 UT App 195
                            Dole v. Dole


“clearly . . . shortchanged” by the court’s order and that he
should “either receive one-half of the personal property [Julie
has] or an offset therein.” He states that he believes that Julie
“has almost all of the personal property.” But Christopher has
failed to demonstrate that the court’s property division was
improper.

¶29 The district court awarded each party the personal
“property currently in their possession.” In doing so, the court
provided that either party could claim property in the other
party’s possession that “is uniquely theirs” if they did so within
thirty days of the court’s ruling. The court also generally invited
the parties to submit a motion for reconsideration on issues they
felt were incorrect, so long as they did so within fourteen days of
the court’s ruling. Otherwise, there would be “no award or offset
for personal property, other than [what was] designated” in the
court’s ruling.

¶30 Christopher never filed a request for his unique personal
property after the court’s order was entered. Instead,
Christopher’s assertion of error on appeal relies on only his
“belie[f]” that Julie “has almost all of the personal property.” But
assertions of error based on speculation or individual belief are
not sufficient to overcome the presumption that the court’s
personal property award was proper. See Andersen v. Andersen,
2016 UT App 182, ¶ 17, 379 P.3d 933 (explaining that “we afford
the trial court considerable latitude in adjusting financial and
property interests, and its actions are entitled to a presumption
of validity” (quotation simplified)). Christopher has provided no
citation to record evidence demonstrating that at the time of the
court’s ruling Julie had “almost all” of the personal property in
her possession. And although Christopher submitted a list of
personal property to the court and generally requested that the


(…continued)
and collector cards, the value of the marital personal property
was around $10,000.




20160702-CA                     14               2018 UT App 195
                            Dole v. Dole


court divide the personal property equitably, Christopher’s list
did not indicate the value of each item or indicate which specific
items were in either party’s possession.

¶31 Moreover, the marital personal property was only one
part of the court’s overall adjustment of the parties’ property and
financial interests, and Christopher has not shown that the
court’s decision to award the parties the personal property in
their possession was inequitable in light of the court’s division of
the marital property and assets in its totality. See Goggin v.
Goggin, 2013 UT 16, ¶ 48, 299 P.3d 1079 (explaining that “the
appropriate distribution of property varies from case to case,
and the overriding consideration is that the ultimate division be
equitable—that property be fairly divided between the parties,
given their contributions during the marriage and their
circumstances at the time of the divorce” (quotation simplified));
Shuman, 2017 UT App 192, ¶ 18 (concluding that the husband
had inadequately briefed his argument that the court’s division
of the parties’ debt was inequitable where he failed to “address
the broader picture of the parties’ relative circumstances to
demonstrate that, given the overall distribution of assets and
debts and the parties’ relative incomes and expenses, etc.,” the
court’s ruling was improper).

¶32 Thus, Christopher has not demonstrated that the court
exceeded its discretion in awarding the parties the personal
property in their possession at the time of its ruling.

4.     Business Inventory

¶33 Christopher contends the district court erred in
determining that certain business inventory, which the court
valued at $30,000, was marital property subject to division and
in awarding Julie half its value. He generally complains that the
court’s decision is inequitable by failing to hold Julie to “the
same standard,” given that the court did not require Julie to
divide with Christopher income she earned during the marriage.
He asserts that the court instead should have characterized the



20160702-CA                     15               2018 UT App 195
                           Dole v. Dole


equipment as his “income” and suggests the court therefore
should have awarded all of it to him as his separate property.6

¶34 In treating the inventory as marital property and thus
awarding Julie half its value, the district court determined that
Christopher was “dishonest in his testimony about his dealing
with the property that was both marital property and non-
marital property” and, as to this particular $30,000 inventory,
that Christopher had “falsely claim[ed] [the equipment] had
previously been sold.” The court then found that Julie was
entitled to a $15,000 credit or offset for it. 7

¶35 Christopher has not shown that the court’s findings
relating to the business inventory are clearly erroneous. See
generally Dahl v. Dahl, 2015 UT 79, ¶ 182 (explaining that
“conclusory allegations are insufficient to overcome our highly
deferential review of the district court’s findings of fact”). And
he has not otherwise shown that “no reasonable person” would
have deemed the equipment to be marital property and awarded


6. Christopher’s plea for equality suggests that the court treated
income Julie earned during the marriage as her separate
property. But Christopher identifies nothing in the record to
validate that suggestion.

7. Christopher claims that the ruling is vague regarding whether
the district court awarded Julie half of the inventory’s value
because it designated the inventory as marital property or
because it did so to sanction Christopher for his dishonesty. We
disagree. There is no mention of sanctions in the court’s findings;
rather, they indicate that the court found incredible
Christopher’s contention that this inventory was not part of the
marital estate because it had been sold. We therefore construe
the court’s findings regarding Christopher’s dishonesty as
on-the-record credibility determinations related to its assessment
of whether the equipment was part of the marital estate, rather
than findings to support imposing a sanction.




20160702-CA                    16               2018 UT App 195
                            Dole v. Dole


Julie half its value in light of the court’s broad discretion to
adjust and divide marital property in divorce as well as the
presumption that property acquired during a marriage is marital
property to be divided equally. See Gerwe v. Gerwe, 2018 UT App
75, ¶ 17, 424 P.3d 1113 (quotation simplified); see also Dahl, 2015
UT 79, ¶ 119 (explaining the court’s “considerable discretion” to
divide marital property); id. ¶ 26 (“Utah law presumes that
property acquired during a marriage is marital property subject
to equitable distribution.”); Olsen v. Olsen, 2007 UT App 296,
¶ 23, 169 P.3d 765 (stating that “[i]n Utah, marital property is
ordinarily divided equally between the divorcing spouses”).
Further, his argument does not address the overall distribution
of the parties’ property and financial interests, and Christopher
fails to show why the court’s disposition of the business
inventory compared to Julie’s income is inequitable on the
whole. See Shuman v. Shuman, 2017 UT App 192, ¶ 18, 406 P.3d
258. Accordingly, we will not set aside the district court’s
division of the business inventory.

¶36 In sum, we affirm the district court’s rulings regarding
income imputation, tax exemptions, and the property division.

                     II. The Post-trial Motion

¶37 Christopher next argues that the district court exceeded
its discretion when it denied his post-trial motion, which sought
modification of the findings and judgment. See Utah R. Civ. P.
52(b) (“Upon motion of a party filed no later than 28 days
after entry of judgment the court may amend its findings or
make additional findings and may amend the judgment
accordingly.”). In particular, he requested the court make
findings and rule on the following: (1) the division of marital
pictures; (2) the division of $2,000 that was in a joint
bank account; (3) an offset in Christopher’s favor
for approximately $8,200 of business equipment Julie auctioned;
(4) rental offsets of the parties’ rental homes; and (5) division of
other of Julie’s retirement benefits. Christopher also asked
the court to address its findings in support of its order



20160702-CA                     17               2018 UT App 195
                          Dole v. Dole


requiring Christopher to pay $610 for window repair at the
marital home. Christopher argued that $610 represented the cost
to repair two windows while the decree suggests the court held
him responsible for the cost of replacing a single “broken
window.”

¶38 In July 2016, 8 Christopher filed his post-trial motion.
On October 13, 2016—after Christopher filed his notice of
appeal—the court denied the motion, in part because the
court had already “resolved the issues raised by [Christopher].”
Thereafter, Christopher did not file a new or amended notice
of appeal.

¶39 A notice of appeal generally must be filed “within 30 days
after the date of entry of the judgment or order appealed from.”
Utah R. App. P. 4(a). If a party files a notice of appeal after
entry of judgment but before entry of an order disposing
of certain kinds of motions, including a motion under rule
52(b) of the Utah Rules of Civil Procedure that is filed no later
than twenty-eight days after the judgment is entered, the
notice of appeal “is effective to appeal only from the
underlying judgment.” Id. R. 4(b)(2). In those circumstances,
to appeal from the postjudgment order disposing of a rule
52(b) motion, “a party must file . . . an amended notice of
appeal.” Id.

¶40 Christopher filed his notice of appeal after the
district court entered the final decree but before the
court ruled on his post-trial motion. Because he did not file a
new or amended notice of appeal after the court issued
its order disposing of his motion, Christopher’s notice of
appeal is “effective to appeal only from the underlying
judgment.” See id. (explaining that to appeal from a final


8. Although Christopher filed an objection to Julie’s proposed
decree on June 13, 2016, he did not include the allegedly pending
issues as a basis for an objection.




20160702-CA                   18               2018 UT App 195
                           Dole v. Dole


order disposing of a rule 52(b) motion, “a party must file a
notice of appeal or an amended notice of appeal”). As a
result, we lack jurisdiction to consider his arguments related
to his post-trial motion. 9 See Dennett v. Ferber, 2013 UT App 209,
¶ 4, 309 P.3d 313 (per curiam) (concluding that because
the appellant did not file a new or amended notice of appeal
after the entry of the order resolving a similar post-trial motion,
this court “lack[ed] jurisdiction to resolve any issues raised
by” the appellant in the post-trial motion).



9. Christopher includes his challenge to the court’s ruling
regarding the broken windows in the section of his brief
dedicated to the issues we resolve in Part I. But Christopher’s
challenge is primarily directed toward the adequacy of the
court’s findings—an issue he raised in his post-trial motion. See
generally In re K.F., 2009 UT 4, ¶¶ 61–63, 201 P.3d 985 (requiring
appellants to “object to the adequacy of the detail of the trial
court’s findings before appeal” and to present the issue to the
trial court “in such a way that the trial court has an opportunity
to rule on that issue” (quotation simplified)). For the reasons
stated above, we do not have jurisdiction to consider this
challenge. To the extent Christopher contends there was
insufficient evidence to hold him responsible for the cost to
repair two windows, we would have jurisdiction over that
challenge, but we reject his argument. Christopher testified that
he broke a large picture window when he slipped off a toolbox
while trying to gain access to the house. Julie testified that the
basement window underneath the picture window was broken
at the same time. The parties’ testimony, and the reasonable
inferences drawn therefrom, provided sufficient evidence to
support the district court’s ruling. See generally Choate v. ARS-
Fresno LLC, 2016 UT App 249, ¶ 8, 391 P.3d 344 (explaining that
an appellate court “will not overturn a verdict on a challenge to
the sufficiency of the evidence so long as some evidence and
reasonable inferences support” the fact-finder’s findings
(quotation simplified)).




20160702-CA                    19               2018 UT App 195
                         Dole v. Dole


                       CONCLUSION

¶41 We affirm the district court’s rulings with respect to
income imputation, tax exemptions, and personal and real
property divisions. We dismiss for lack of jurisdiction
Christopher’s appeal to the extent he challenges the district
court’s denial of his post-trial motion.




20160702-CA                  20             2018 UT App 195